Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on December 23, 2019.
Claims 1-20 are examined and are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-6 recites analyzing workout data of a group of users, categorize the group of users based on their physical and psychological strength and recommending a workout based on their workout performance and coaching and providing feedback to reach in an expected goal of a user or a group of users. 
	The limitations of coaching a group of users and recommending a workout based on their performance and updating (i.e. logging) their workout data record, under its broadest reasonable interpretation, covers analysis of the limitation in the mind and has been explicitly described as either through a manual analysis (i.e. by a personal trainer, user, coach) or automated process (see instant specification Para [0074], [0095]).  With or without the instant specification reciting a manual analysis by a personal trainer or a coach, other than reciting “a method for enabling, analyzing, recommending, updating”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“manual analysis”).  
	Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 8-13 obtaining workout data associated with users, analyze the workout data to group the user into subset of user and generate a profile based on user performance metric and match the user based on the matched profile and recommend a workout based on the matched profile. 
	The limitations of obtaining workout data from plurality of users, analyze them and recommend workout based on their performance metric, under its broadest reasonable interpretation, covers analysis of the limitation in the mind and has been explicitly described as either through a manual analysis (i.e. by a personal trainer, user, coach) or automated process (see instant specification Para [0074], [0095]).  With or without the instant specification reciting a manual analysis by a personal trainer or a coach, other than reciting “A health tracking server configured to recommend workouts to users, comprising: a network interface; a processor; and 3Application No.: 16/588,199a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“manual analysis”). 
	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 15-20 receiving a recommendation for a workout based on user profile and their performance metric and monitor performance during the recommended workout and give feedback when performance and performance metric does not match based on their profile. 
	The limitations of recommendation for a workout based on user profile and their performance metric and monitor performance during the recommended workout and give feedback when performance and performance metric does not match based on their profile, under its broadest reasonable interpretation, covers analysis of the limitation in the mind and has been explicitly described as either through a manual analysis (i.e. by a personal trainer, user, coach) or automated process (see instant Specification Para [0074], [0095]).  With or without the instant specification reciting a manual analysis by a personal trainer or a coach, other than reciting “A user apparatus, comprising: a user interface; a network interface; a processor; and a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the user apparatus to”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“manual analysis”). 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recites an abstract idea. Also, if a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim(s) recite an abstract idea
	This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements: categorizing user based on physiological or psychological trait, feedback comprising motivation, assessment performance, tracking server to track performance data and workout data, selecting recommendation from plurality of workout feedback with revised workout, feedback with motivation message etc., can be easily done by human like a gym trainer or a fitness instructor.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim(s) are directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of tracking server to track workout data record, and apparatus to match user profile as described above amounts to no more than performing generic computer functions. Such generic computing functions are used in a generic computer components such as in a database or memory.  The mere use of generic computer components and generic computer functions related to tracking data does not provide an inventive concept.  The claim(s) is not patent eligible.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,950,139 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application (16588199)) and the patent 10,950,139 both directed to coaching a group of users based on their workout history. The current application just omitted some limitations from the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patent 10,950,139.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable overKaleal et al (US 2016/0086500 A1), in view of Wang et al (US 2018/0361203 A1).
	As per claim 1, Kaleal discloses:
	- a method for enabling dynamic coaching feedback at a client device (guiding or coaching a user and providing real-time feedback, Para [0164], [0200]),
	- analyzing workout data records to create an expected profile (analyzing user physical activity data and creating a profile for a goal (i.e. expected profile), Para [0039], [0183], Fig. 2, item 222), 
	- wherein the expected profile includes at least one heuristic for generating dynamic feedback with the workout (expected profile including dynamic feedback, Fig. 7, item 708, 714, 716, Para [0215], [0218]), 
- updating a user data record based on a logged performance corresponding to the workout (updating user data, Para [0080], [0237], [0252]), 
Kaleal does not explicitly disclose recommending a workout for a user based on the expected profile. However, in the same field of endeavor Wang in an analogous art disclose recommending a workout for a user based on the expected profile (recommending workout based on a fitness goal (i.e. expected profile), Para [0031], [0033], Gig. 2, item 204, 222).  
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal with the teaching of Wang by modifying Kaleal such that guiding a user based on the performance of Kaleal to identify a specific exercise and recommendation of that exercise of Wang for most effective recommendation of an exercises. The motivation for doing so would be detecting any exercise based on feedback and history of user exercise to reach user specific goal more accurately and effectively. 
As per claim 2, rejection of claim 1 is incorporated, and further Wang discloses:
- wherein the workout data records are obtained from a population of users (exercise data (i.e. workout data) obtained from group of users (i.e. population of users), Fig. 1, item 106, Para [0034]).
Asper claim 3, rejection of claim 2 is incorporated, and further Wang discloses:
- wherein the population of users are categorized based on at least one physiological or psychological trait (categorizing user based on physical characteristic, Para [0027], [0029]).
As per claim 4, rejection of claim 1 is incorporated, and further Kaleal discloses:
- wherein the expected profile comprises an expected performance for a first exercise of the workout (beginning performance of a routine activity (i.e. performance of the first activity), Para [0185]).  
As per claim 5 rejection of claim 4 is incorporated, and further Kaleal discloses:
- wherein the at least one heuristic for generating the dynamic feedback comprises a rule for modifying a second exercise of the workout based on an actual performance of the first exercise of the workout (feedback with rules based on performance, Para [0086]).
As per claim 6, rejection of claim 1 is incorporated, and further Kaleal discloses:
- wherein the at least one heuristic for generating the dynamic feedback comprises a rule for motivating the user based on an actual performance of the first exercise of the workout (motivating the user (motivating user with respect to their performance, Para [0084]).
As per claim 7, rejection of claim 1 is incorporated, and further Kaleal discloses:
- identifying the expected profile from a plurality of expected profiles based on an assessment performance (expected profile (i.e. goal) based on performance probability (i.e. assessment performance, Para [0117]).
As per claim 8, Kaleal discloses:
- a health tracking server configured to recommend workouts to users, comprising: a network interface; a processor (avatar server (i.e. health tracking server), with memory ad interface, Para [0066], Fig. 2, item 206, 218), 
- 3Application No.: 16/588,199a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the health tracking server to (computer readable storage medium, Para [0322], [0327]), 
- analyze each subset to generate a corresponding profile comprising at least a heuristic and a performance metric associated therewith (set of users corresponding to their performance, Para 0218], [0220]), 
Kaleal does not explicitly disclose obtain workout data records associated with users. However, in the same field of endeavor Wang in an analogous art disclose obtain workout data records associated with users (Fig. 1, item 108, 104, Para [0034]),
Kaleal does not explicitly disclose analyze the workout data records to group the users into subsets. However, in the same field of endeavor Wang in an analogous art disclose analyze the workout data records to group the users into subsets (group the user in sub-set Para, [0024], [0027], [0033], [0061], [0100]), 
Kaleal does not explicitly disclose match a first user with a first profile. However, in the same field of endeavor Wang in an analogous art disclose match a first user with a first profile (matching user with profile, Para [0024], [0101], [0115]), 
Kaleal does not explicitly disclose and recommend a first workout to the first user based on the first profile. However, in the same field of endeavor Wang in an analogous art disclose and recommend a first workout to the first user based on the first profile (recommended workout based on the profile, Para [0115], [0116], [0117]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal with the teaching of Wang by modifying Kaleal such that guiding a user based on the performance of Kaleal to identify a specific exercise and recommendation of that exercise of Wang for most effective recommendation of an exercises. The motivation for doing so would be detecting any exercise based on feedback and history of user exercise to reach user specific goal more accurately and effectively. 
As per claim 9, rejection of claim 8 is incorporated, and further Wang discloses:
- wherein the users are grouped into the subsets based on machine learning data analysis of physiological or psychological traits (grouping based on machine learning model, Para [0025], [0026]).  
As per claim 10, rejection of claim 8 is incorporated, and further Wang discloses:
- wherein the corresponding profile for each subset is generated based on machine learning data analysis of physiological or psychological traits (profile for each group generated by machine learning model, Para [0040], categorizing user based on physical characteristic, Para [0027], [0029]).
As per claim 11, rejection of claim 8 is incorporated, and further Kaleal discloses:
- wherein the first user is matched with the first profile from a plurality of profiles based on an assessment exercise (matched profile (i.e. goal) from plurality of profile (i.e. goal) based on performance probability (i.e. assessment exercise, Para [0117]).
As per claim 12, rejection of claim 8 is incorporated, and further Wang discloses:
- wherein the first user is matched with the first profile from a plurality of profiles based on a history of user workout data records (profile based on historical fitness related data, Para [0041], [0097]).
As per claim 13, rejection of claim 8 is incorporated, and further Wang discloses:
- wherein the first user is matched with the first profile from a plurality of profiles based on a fitness goal identified by the first user (matching user based on fitness goal, Para [0019], [0021], [0029]).
As per claim 14, rejection of claim 8 is incorporated, and further Wang discloses:
- wherein the first workout is recommended responsive to user input (recommending workout based on user input, Para [0018], [0021]).
As per claim 15, Kaleal discloses:
- a user apparatus, comprising: a user interface; a network interface; a processor (avatar server (i.e. apparatus), with memory ad interface, Para [0066], Fig. 2, item 206, 218), 
- 3Application No.: 16/588,199a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the user apparatus to (computer readable storage medium, Para [0322], [0327]), 
- monitor performance during the recommended workout (monitor performance during work out, Para [0030], [0054], [0111]),  4Application No.: 16/588,199 Filed: September 30, 2019
- when the performance does not match the performance metric, provide dynamic feedback based on the profile (providing feedback in real-time based on performance metric comparison, Para [0042], [0112] [Para [0215]),
Kaleal does not explicitly disclose receive a recommended workout and a profile comprising a performance metric. However, in the same field of endeavor Wang in an analogous art disclose receive a recommended workout and a profile comprising a performance metric recommend exercise based on exercise metric (i.e. performance metric), Para [0116]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kaleal with the teaching of Wang by modifying Kaleal such that guiding a user based on the performance of Kaleal to identify a specific exercise and recommendation of that exercise of Wang for most effective recommendation of an exercises. The motivation for doing so would be detecting any exercise based on feedback and history of user exercise to reach user specific goal more accurately and effectively. 
As per claim 16, rejection of clam 15 is incorporated, and further Wang discloses:
- wherein the recommended workout is selected from a plurality of recommended workouts (plurality of exercise recommendation, Para [0003], [0115], [0116]).
As per claim 17, rejection of claim 15 is incorporated, and further Wang discloses:
- wherein the profile is matched for a user associated with the user apparatus (matching user profile, Para [0024]).
As per claim 18 rejection of claim 15 is incorporated, and further Kaleal discloses:
- wherein the dynamic feedback comprises a revised workout (previously suggested workout (i.e. revised workout), Para [0041]).
As per claim 19, rejection of claim 18 is incorporated, and further Kaleal discloses:
- wherein the one or more instructions, when executed by the processor, causes the user apparatus to log a revised performance with the revised workout (tracking the performance data (i.e. log performance data), Para [0054]).
As per claim 20, rejection of claim 15 is incorporated, and further Kaleal discloses:
- wherein the dynamic feedback comprises a motivational message (feedback includes motivation, phrase, instruction, etc., Para [0038], [0162]).
			Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167